Citation Nr: 1704066	
Decision Date: 02/09/17    Archive Date: 02/23/17

DOCKET NO.  05-32 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a left shoulder disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel







INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from July 1972 to November 1974, with additional service with the Naval Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran was scheduled for a Board videoconference hearing in April 2008.  He did not appear for this hearing and did not provide an explanation or ask that it be rescheduled.  Therefore, the request for a Board hearing is deemed to have been withdrawn.

This matter has been previously remanded by the Board in May 2009, November 2013, April 2015, and December 2015, and it has since returned for further appellate consideration.  

FINDING OF FACT

Resolving all doubt in his favor, the Veteran injured his left shoulder during active service and his symptoms of arthritis of the left shoulder have been continuous since service.

CONCLUSION OF LAW

The criteria to establish service connection for arthritis of the left shoulder have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).





REASONS AND BASES FOR FINDING AND CONCLUSION

Procedural Duties 

As indicated, this case has been previously remanded in May 2009, November 2013, April 2015, and December 2015.  The Board finds that there has been substantial compliance with the Board's prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the Veteran the right to compliance with its remand orders).  

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016).  Given the favorable outcome of this decision, no prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection - Applicable Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2016). 

Arthritis, or degenerative joint disease, is considered by VA to be a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does not mean that any manifestation in service will permit service connection.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  

If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection. 38 C.F.R. § 3.303(b).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b) (2016).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. 
§ 3.102 (2016).

Service Connection for a Left Shoulder Disability - Analysis

The Veteran asserts that he injured his left shoulder during active service and has experienced continuous symptoms since service separation.

As an initial matter, there is evidence of a current left shoulder disability, variously diagnosed as osteoarthritis of the left acromioclavicular (ac) joint, impingement syndrome, and early glenohumeral osteoarthritis.  See, July 2003 VA x-ray of left shoulder, and subsequent VA x-ray, treatment and examination records.    

The Veteran maintains that he had injured his left shoulder in August 1973 while stationed in Spain.  He stated that his roommate pulled him from the top bunk and he landed on his head and left shoulder on the floor.  He believes that this incident caused his left shoulder disability.  See October 2004 statement.  Review of the Veteran's STRs does not reflect any left shoulder complaints, treatment, and/or diagnoses.  However, the Board finds the Veteran competent to report that he was involved in a fight during service, and that, as a result, he experienced pain in his left shoulder; indeed, these events are observable by a layperson such as the Veteran.  See Jandreau, 492 F.3d 1372; Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability, even where not corroborated by contemporaneous medical evidence).  Accordingly, resolving all doubt in his favor, there is evidence of a left shoulder injury in-service and symptoms of pain during service.

The issue of a nexus between the current left shoulder disability and service has been addressed by VA examiners.  In this regard, the Veteran was afforded a VA compensation examination in September 2014 and the VA examiner opined that the Veteran's current left shoulder disability was less likely than not incurred in or caused by service.  The examiner reasoned that the Veteran's STRs do not document a left shoulder injury, and the first objective evidence in the record of a painful shoulder is from 2003.  The Board however found this opinion inadequate, as the VA examiner's opinion is impermissibly based solely on the lack of documentation of treatment during service and for many years thereafter, and does not consider the Veteran's competent lay statements.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the veteran's health and medical treatment during and after military service, as evidence of whether a pre-existing condition was aggravated by military service); see also Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that a lay person is competent to identify the presence of disability or symptoms of disability subject to lay observation).

In April 2015, the Board remanded this case for an addendum, and a June 2015 VA examiner again concluded that the Veteran's claimed shoulder injury was less likely than not related to service.  The examiner acknowledged the Veteran's lay statement regarding the injury to his shoulder, but to draw her conclusion, instead relied on a 1975 service physical which showed upper extremities to be normal, and the lack of medical records regarding shoulder injuries until 2004.  The examiner however did not account for the fact that the Veteran's claims file does not contain the Veteran's complete STRs. Additionally, she concluded that "it is likely as not that in the 28 years post service and [due] to the physical nature of his occupations he injured his left shoulder," despite lack of support in medical records that the Veteran injured his shoulder in service.  The examiner also stated that "28 years in a manual job with physical labor versus the 2 years he was in service also negatively weighs" on the Veteran's contention, but did not address the Veteran's claim that his shoulder was injured in service not from his day-to-day duties, but due to a fight in service.  Due to the speculative nature of the opinion, the Board found it inadequate to decide the claim.  

Pursuant to the December 2015 Board remand, the Veteran was afforded an additional VA examination.  According to a February 2016 VA examination report, another VA examiner determined that it is less likely as not that the Veteran had a diagnosis of left ac joint osteoarthritis that was caused by service.  The examiner explained that during separation and within one year of separation there was no evidence of left shoulder ac joint osteoarthritis, and x-rays in March 2005 and October 2012 demonstrated no left ac joint osteoarthritis.  The examiner determined that the Veteran's current condition was most probably due to the natural progression of age.  Moreover, in an April 2016 addendum, the VA examiner stood by his February 2016 unfavorable opinion and restated his prior rationale and added that lay and other relevant statements were reviewed and considered for this opinion.  However, the Board finds the February 2016 opinion and April 2016 addendum to be inadequate, as this examiner's opinion is also solely based on the lack of documentation of treatment during service and for many years thereafter, and does not explain why the Veteran's competent lay statements were discounted.  See Maxson 230 F.3d at 1333; see also Barr, 21 Vet. App. 303.  

Therefore, as reflected above, there is no competent evidence of nexus between the current disability and service.  Nonetheless, the Board observes that during his VA examinations, the Veteran stated that he hurt his left shoulder during a fight during service and that his left shoulder pain has been continuous since service.  For example, during the September 2014 examination he described sustaining a left shoulder injury during service in a fight, but did not seek medical treatment.  He stated that his left shoulder was painful all of the time.  In addition, the Veteran reported to the February 2016 examiner that he developed left shoulder pain in the 1980's, and treated it with Motrin, steroid injections, physical therapy, and rest.  Indeed, the Veteran has been consistent for more than a decade in reporting the details of his left shoulder injury during service and that he has experienced left shoulder pain since service.  He, as a layperson, is competent to report pain in his left shoulder and how often it occurs, and there is no reason to doubt the credibility of his statements in that regard.  Significantly, there is no evidence of conflicting evidence regarding the history of onset or an intercurrent injury.  While the 2015 examiner noted that the Veteran's post-service occupation was physical in nature and suggested that it had some impact on his current left shoulder disability, there is entirely no evidence of any occupational injury to the left shoulder after service.  

Based on the foregoing, the question of whether the Veteran has had left shoulder symptoms since service is at, the very least, in relative equipoise.  As arthritis is considered a chronic disease under 38 C.F.R. § 3.309 (a), service connection can be granted for this disease by establishing continuity of symptomatology since service under 38 C.F.R. § 3.303 (b). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  With resolution of all doubt in the Veteran's favor, he has had continuing left shoulder symptoms of arthritis since his military service.  Accordingly, the Veteran's current left shoulder arthritis had its onset in service and the criteria for establishing service connection are met.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

ORDER

Service connection for left shoulder arthritis is granted.



____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


